Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1- the prior art does not teach or suggest an electromagnetic (EM) panel for an aircraft, the panel comprising:
an outer skin;
an inner skin;
a core disposed between the outer skin and the inner skin; and
at least one receiver to receive at least one first signal, 
wherein the at least one receiver is disposed within an opening for each of the at least one receiver on the outer skin of the EM panel, and
wherein the EM panel is disposed within an opening on a surface of the aircraft such that the outer skin of the EM panel is flush with the surface of the aircraft to minimize air resistance on the surface of the aircraft.
United States Patent Application Publication 2017/0271745 A1 to Yun et al. discloses an antenna for aircraft but does not disclose the above.
United States Patent Application Publication 2013/0278475 A1 to Sabielny discloses another surface antenna for aircraft, but does not disclose the above.
United States Patent Application Publication 2007/0030681 A1 to Farrell discloses a system for integrating antennae into the surface of an aircraft, but does not disclose the above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        05/20/2022